REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 5, 7, 9 - 22, are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 11, 15, several of the features of these claims were known in the art as evidenced by Camhi et al (U.S. PG Pub. No. 2020/0017124) which discloses capturing sensor data of a vehicle occupant using at least one sensor (e.g., “compartment sensors 140”) at ¶¶ [0021], [0023], [0031]-[0033], [0038], [0056] and FIG. 1:

    PNG
    media_image1.png
    865
    849
    media_image1.png
    Greyscale

The Camhi reference discloses determining respective two-dimensional coordinates (e.g. the location of “facial features” within a two-dimensional image) for a plurality of pre-determined portions of the body of the occupant based on the sensor data at ¶¶ [0057], [0060]. The Camhi reference discloses determining the activity of the occupant based on the two-dimensional coordinates and the sensor data at ¶¶ [0057]-[0061]. See, also, ¶ [0056]: “For example, using pattern recognition techniques on data acquired from the compartment sensors 140, the activity type of the occupant 120 determined by the behavior classification module 220 can include looking away, conducting a telephone conversation, reading a book, speaking to another occupant 120, applying cosmetics, shaving, eating, drinking, and napping among others.” The Camhi reference discloses the activity is determined based on a neural network at ¶ [0068](“artificial neural network”); see, also, ¶ [0058]. And, the Camhi reference discloses determining the activity comprises classifying an action of a driver into one or more classes of a plurality of classes of actions at  ¶¶ [0021](“An occupant 120 generally located in the seat in front of the driving controls 130 as illustrated in FIG. 1 can be referred to herein as a driver”), [0056]-[0057], [0087], [0092]. However, Camhi does not disclose the artificial neural network is trained to evaluate temporal aspects of actions.
Misra et al (U.S. Patent No. 10,296,102) discloses determining respective two-dimensional and three-dimensional coordinates for a plurality of pre-determined portions of the body of the occupant based on sensor data at 4:47-5:4, 5:23-6:42, 8:21-49 and FIG. 6:

    PNG
    media_image2.png
    508
    612
    media_image2.png
    Greyscale

The Misra reference discloses determining at least one portion (“image frame is cropped”) of the sensor data showing a pre-determined body part (e.g., hand) of the occupant based on the sensor data and the two-dimensional or three-dimensional coordinates at 4:47-5:4, 5:23-6:42, 9:4-9 and FIG. 7.

    PNG
    media_image3.png
    326
    741
    media_image3.png
    Greyscale

The Misra reference discloses determining the activity of the occupant (e.g., “overall gesture”) based on the two-dimensional or three-dimensional coordinates and the at least one portion of the sensor data at 4:47-5:4, 5:23-6:42. However, Misra does not disclose the artificial neural network is trained to evaluate temporal aspects of actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668